Title: From Thomas Jefferson to Peter Barlow, 30 June 1825
From: Jefferson, Thomas
To: Barlow, Peter


Sir
Monticello in Virginia.
June 30. 25.
Not having the honor of being personally known to you, it is incumbent on me to explain the circumstances which have led to the liberty of addressing this letter to you. of the establishment of an University recently in the state of Virginia you are not uninformed as I am authorised to understand by mr Gilmer whom we sent to England to procure for it some Professors. he owed to your agency particularly the acquisition of our much esteemed Professor of Natural philosophy mr Bonnycastle, who is now established in the University. we have not yet however provided for that department the Apparatus requisite to enable the Professor to exhibit the experiments which belong to it. and the difficulty is to procure such instruments (and such only we would wish to possess) as are prepared with the highest degree of skill & correctness. to London only can we look for such; and to procure them even there requires the practised eye of a Connoisseur in the art. having myself no competent acquaintance there whom I could engage to undertake, on behalf of the University, to execute this commission, mr Bonnycastle has thought he could ask that friendly office from you, and has written you the letter which I now inclose. he supposes that the cost of the whole will be about 1200.£ sterling. I have therefore had placed in London for the accomplishment of this purchase the sum of  6300 Dollars, say 1350£ sterling, subject to the order of His Excellency Rufus King, our Ambassador in London. the friendly office asked of you through the medium of mr Bonnycastle is to place the execution of this business in the best hands, to have an eye to the reasonableness of prices, & occasionally to the fidelity of execution; and to certify at the foot of the artist’s bill, when ready, that it is correct. he will present the bill then to mr King who, on this sanction, will order payment. should the cost of the whole catalogue exceed the sum provided, I would have the purchase stop with the exhaustion of the funds.So far this commission is simple; but there may be a case which may render necessary a considerable modification of it, and it is a case with which you are particularly acquainted. mr Bonnycastle supposes that his coming here without the consent of the British government may have forfeited a bond he had given them of 500£ sterling, if they insist on it’s penalty. there are however considerations which may reasonably induce them to relinquish it, and I shall request mr King to favor this case with his attention, and to urge on the proper authority  the considerations  which ought to obtain for mr Bonnycastle that indulgence. with the circumstances of this case you are so much better acquainted than I am, that I must pray you to call on mr King and explain them to him fully. should the penalty be relinquished, then our commission for apparatus stands as is before stated, that is to say the whole catalogue is to be procured, or as much of it as our deposit will pay for.  but should the forfieture be ultimately exacted, then it’s amount must be taken from the sum deposited, and applied to the discharge of the bond, and the residue only, say 850.£ sterl. must then be employed in the purchase of apparatus, as far as it will go. in the event of this necessary suspension of a part of our purchase, I have noted in the catalogue the particular articles to be suspended for the present, and for which, as soon as the fact is made known to me, a supplementory remittance shall be made to compleat the purchase. these are in pages 6. and 7. 1. the repeating circle of Borda. 2. the Gregorian telescope. 3. the Chronometer of Earnshaw 4. the mural transit circle. 5. the Zenith sector. 6. the Theodolite by Carey. 7. the Steam-engine. and 8. the Steam boat. in the mean time the portion purchased may be forwarded to us, and the suspended articles come afterwards. mr King will be so kind as to order the delivery of each purchase, as it shall be ready, to such vessel as he shall approve, bound to the US.Pleading again the encoragement of Mr Bonnycastle in excuse of the trouble I have ventured to propose to you, I pray you to accept assurances of my thankfulness for the aid sollicited, and of my great respect and consideration.Th: Jefferson